Citation Nr: 0010641	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether appeals of the assignment of ratings for 
toxoplasmosis were timely filed. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which granted service connection 
for toxoplasmosis and assigned a noncompensable (zero 
percent) rating.  In a rating decision during the appeal, the 
rating was increased to 30 percent disabling, effective from 
March 28, 1994.   

The Board notes that, although the issue on appeal was 
originally styled as one of "increased rating," the Court 
subsequently held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, the issue presents an "original claim" rather 
than a claim for an "increased rating."   Fenderson v. West, 
12 Vet. App. 119 (1999).

In February 1999, the United States Court of Appeals for 
Veterans Claims (Court) issued an order vacating a December 
1997 Board decision (which had adjudicated the timeliness of 
a substantive appeal) and remanded the claim to the Board for 
procedural due process compliance.  By letter from the Board 
dated February 16, 2000, the veteran was notified of the 
Board's intent to consider the timeliness of the substantive 
appeal as to the issue named above, and that he had 60 days 
to present written argument or present additional evidence 
relevant to jurisdiction.  In a response from the veteran 
received in March 2000, the veteran submitted additional 
argument pertaining to the timeliness of a substantive appeal 
and waived the right to submit any additional evidence during 
the remaining 60 day period.  

In the same February 2000 letter to the veteran, the Board 
also informed the veteran that in May 1999 he had requested a 
hearing before the Board to present oral argument on the 
question of timeliness of the appeal.  In his March 2000 
letter, however, the veteran waived his right to a hearing 
before the Board.  

On May 31, 1996, the veteran contended that there was clear 
and unmistakable error in a prior rating decision denying his 
1966 claim for service connection for toxoplasmosis.  In the 
statement received on June 6, 1996, he also wrote that "[i]n 
1966 the VA had and still does not have any authority to not 
service connect my toxoplasmosis it is binding on them from 
1966."  More recently, in a statement received in March 
2000, the veteran wrote that "the claim from 1969 is still 
active."  The issue of clear and unmistakable error in a 
prior RO rating decision, however, has not been adjudicated, 
developed or certified for appellate review.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, this issue is referred to the 
RO for appropriate consideration.


FINDINGS OF FACT

1.  A December 1994 rating decision granted service 
connection for toxoplasmosis and assigned a noncompensable 
(zero percent) rating; the RO issued notice of this decision 
on January 11, 1995; on February 17, 1995 the veteran entered 
notice of disagreement (NOD) with the rating assigned; on 
August 4, 1995, the RO issued a statement of the case (SOC); 
on February 28, 1996, more than one year after notice of the 
January 1995 decision, the veteran entered a substantive 
appeal to the initial assignment of rating.

2.  In August 1995, the RO issued another rating decision, 
increasing the disability rating to 30 percent; notice to the 
veteran of this decision was issued on August 17, 1995; on 
February 28, 1996, the veteran entered a NOD to the initial 
assignment of rating; a SOC was issued on May 13, 1996; on 
March 4, 1997, over one year after notice of the August 1995 
rating decision, the veteran filed a VA Form 9, in which he 
mentioned toxoplasmosis as an appealed issue. 


CONCLUSION OF LAW

The veteran's February 28, 1996 and March 4, 1997 substantive 
appeals, to respectively, the December 1994 and August 1995 
assignment of ratings for service-connected toxoplasmosis, 
were not timely filed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether the veteran submitted a timely substantive appeal to 
either the December 1994 or August 1995 rating decision is a 
jurisdictional issue which the Board must decide before it 
adjudicates on the merits an appeal from the RO's assignment 
of ratings for service-connected toxoplasmosis.  Questions as 
to timeliness of the response to the SOC shall be determined 
by the Board, and it may dismiss any appeal which fails to 
make specific allegations of error of fact or law in the 
determination being appealed.  See 38 U.S.C.A. § 7105(d); 
38 C.F.R. § 20.101(c) (1999); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (jurisdiction matters; VA must address 
threshold jurisdictional issues).

Under applicable criteria, an appeal consists of a timely 
filed NOD in writing and, after a SOC has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.  By 
regulation, this substantive appeal must consist of either a 
VA Form 9, or correspondence containing the necessary 
information, that is, specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to perfect an appeal.  38 C.F.R. § 20.202.

Under 38 U.S.C.A § 7105(d)(3) and 38 C.F.R. § 20.302(b), 
after an appellant receives the SOC, he or she must file a 
substantive appeal within sixty days from the date the SOC is 
mailed or within the remainder of the one-year period from 
the date the notification of the decision was mailed, 
whichever period ends later.  38 C.F.R. § 20.202.  The time 
period may be extended for a reasonable period on request for 
good cause shown.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.303. 

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(a), (b).  The 
date of mailing of the SOC will be presumed to be the same as 
the date of the SOC and the date of mailing of the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 
20.302(b).

In this veteran's case, in December 1994, the RO granted 
service connection for toxoplasmosis and assigned a 
noncompensable rating.  The veteran was notified of this 
decision on January 11, 1995, and filed a NOD on February 17, 
1995 to the rating assigned.  The SOC was issued on August 4, 
1995.  Pursuant to the statute and regulations, the veteran 
had one year from January 11, 1995 to file a substantive 
appeal, that is, until January 11, 1996.  On February 28, 
1996, more than one year after notice of the January 1995 
decision, the veteran entered a substantive appeal to the 
initial assignment of rating.  The uncontroverted evidence 
demonstrates that the veteran's substantive appeal was 
received by the RO on February 28, 1996, one month and 17 
days after expiration of the appeal period.  The Board has 
considered the veteran's statement dated in March 2000.  
However, the only argument the veteran has presented is to 
the effect that he filed all the NOD's he was required to.  
He even wrote that "NOD for [t]oxoplasmosis" is not the 
issue. 

In a subsequent rating decision in August 1995, the rating 
was increased to 30 percent, effective from March 1994.  On 
August 17, 1995, notice of the decision was issued.  (A 
rating decision on appeal in January 1996 continued the 30 
percent rating for service-connected toxoplasmosis).  On a 
Statement in Support of Claim form received on February 28, 
1996, within one year of notice of the August 1995 rating 
decision assignment of a 30 percent rating, the veteran wrote 
that he wished to file a "NOD" for denial of "increase in 
compensation" for his service-connected toxoplasmosis, thus 
effectively entering a NOD to the 30 percent rating assigned.  
A SOC was issued on May 13, 1996.  Pursuant to the statute 
and regulations, the veteran had one year from August 17, 
1995 to file a substantive appeal, that is, until August 17, 
1996.  On March 4, 1997, over one year after notice of the 
August 1995 rating decision, the veteran filed a VA Form 9, 
in which he mentioned toxoplasmosis as an appealed issue.  
Construing this VA Form 9 as a substantive appeal, the 
uncontroverted evidence demonstrates that the veteran's 
substantive appeal was received by the RO on March 4, 1997, 
over 6 months after expiration of the appeal period.

The Board notes that on a Statement in Support of Claim form, 
dated August 17, 1995 and received on September 7, 1995, the 
veteran wrote that he was filing a claim for increased 
compensation on the basis of unemployability due to service-
connected disabilities.  Even construing this document in a 
liberal manner, the Board finds that this document is not 
sufficient to constitute a substantive appeal, as it does not 
identify the issue appealed (rating for toxoplasmosis), does 
not relate to errors of fact or law made by the RO, and does 
not indicate that an appeal is being perfected.  See 
38 C.F.R. § 20.202. 

The Board notes that the veteran's March 4, 1997 substantive 
appeal was filed within 60 days of the supplemental SOC 
issued on February 6, 1997.  While the issuance of a 
supplemental SOC generally gives the appellant 60 days to 
respond, this provision is only applicable to a supplemental 
SOC issued within one year from notice of the rating decision 
being appealed.  38 C.F.R. § 20.302(c).  In this veteran's 
case, on August 17, 1996, because the veteran had not entered 
a substantive appeal, the August 1995 rating decision had 
already become final.  Thereafter, the issuance of a 
supplemental SOC in February 1997 did not alter that 
finality. 

The Board also notes that an extension of the 60-day period 
for filing a substantive appeal may be granted for good 
cause, but must be in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303.  Review of the claims file does 
not disclose that the veteran filed a request for such and 
extension of time within the applicable time period, nor does 
he contend that he did. 

Because neither the February 28, 1996 nor March 4, 1997 
substantive appeal to the assignment of a rating for service-
connected toxoplasmosis was filed by the veteran within one 
year of notice of the respective rating decisions in December 
1994 and August 1995, the Board must find that the veteran's 
substantive appeals were not timely filed.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. §§ 20.200, 20.202, 20.302.  The Court 
has held that, where a veteran files a NOD but fails to 
timely file a substantive appeal, the appeal is untimely, and 
it is proper for the Board to dismiss the claim.  Roy, 5 Vet. 
App. at 556.  


ORDER

As an appeal of the assignment of rating for toxoplasmosis 
was not timely filed, the appeal of assignment of rating for 
toxoplasmosis is dismissed. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


